Title: From William Stephens Smith to Abigail Smith Adams, 25 January 1813
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear Madam—.
Madison Co. Lebanon Monday 25th. Janry. 1813

Mrs Smith has been several days much incommoded by the Rheumatism and has deputed me to answer your letter of the 3d. inst. we think the congratulations on the issue of the election not amiss, if it is only upon this score, that, the Votes of the people in the Counties of Madison and Herkimer, for member of Congress and the wishes of the people in the southern and western Counties at the same time so flatteringly expressed, in favour of an high military command, brushes off from my skirt, the gall of bitterness, which the past administration had very unjustly soiled it with, and has burst asunder the bonds of iniquity, which the present one, had shackled me with,—The powers of Government were pointed at, and exerted against me—I sustained the attack with a becoming fortitude—I was scorched but not consumed and I may say with John Wilkes, the broad shield of the law protected me and a generous public the steady friends of Liberty and their Country have poured balm into my wounds—they are healed.—I can never forget the insult—I may forgive the injury.—I noticed as you did, in the late celebrations of our Naval victories that no notice was taken, in the toasts given of the original Patron and founder  of our navy, that the name of Adams was not even mentioned springs from the contaminating breath of the essex Junto—but “no might nor greatness in Mortality can censure ’scape: back wounding calumny the whitest Virtue strikes, what man so strong, can tie the gall up in the slandrous tongue?—
I am much pleased to find an increase of the navy is determined, I hope it will be pursuit with vigour and industry, I wish our administration wou’d take an example from the good republicans the Dutch who at the time of the revolution in England provided a squadron of fifty men of war, and transports for 14.000 men of which a great number was cavalry, in three months time, for accompanying the Prince of Orange to England—it was in July that the first resolution was taken to assist The Prince of orange, and The States General prepared such an expedition that soon after the beginning of october a fleet of 50 men of war, 25 frigates 25 fire ships, and near 400 transports, with an army of 10.000 foot and 4000 horse were ready to sail and actually did sail upon the 19th. of that month—
there is a specimen of promptitude and vigour in a republican government, well worthy of immitation—
The solicitous feelings you express relative to the Station of our Son John we have participated in, but on enquiry find he is not associated with Mr. B—— he has a separate office and only accepts of the use of his library as was very politely offered him—I can apprehend no danger that the mind of our son can receive any improper political biass, from that Gentleman for as it relates to the interior politicks of our Nation he is a caput mortuum and I thus mind is strong, calm and cautious, he has made his determination steadily to pursue his profession, and is fixed in his own mind not to attempt to rise to distinction or eminence in any other path—thus he writes me, and of course this I believe—
Mr. B—— will never move again, unless Napoleon cajoles our Government by a treaty with Mr. Barlow, calculated to take in, the multitude and slips across the atlantic auxillary troops,—in this case which I think not very improbable, under their auspices he may once more attempt to blaise—and be assured should this be attempted and succeed, our nation will witness a blaise indeed—Mrs Smith Caroline & Nancy Join in love to you, Sister Salley Louisa, and the pretty ponies—
Yours Sincerely

N.B. Sally has never given me an account of what she did with the feather I sent to George—

W: S: Smith